      Case 4:19-cv-03425-JST Document 114 Filed 03/10/20 Page 1 of 6



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,              Case No. 19-cv-03425-JST
17
                            Plaintiff,                   STIPULATION TO EXTEND BRIEFING
18                                                       DEADLINES
            v.
19
     GLOBAL++, an unincorporated association;
                                                         [Civil Rules 6-2 & 7-12]
20   RYAN HUNT, a.k.a. “ELLIOTROBOT,” an
     individual; IT HAVEN INC., a foreign
21   corporation; MATTHEW JOHNSON, an
     individual; HLP TECH, LLC, a Missouri
22
     limited liability company; MATTHEW
23   RAGNARSON, an individual; MANDY
     JOHNSON, an individual; MANDY
24   LOMBARDO, an individual; ALEN
     HUNDUR, a.k.a. “IOS N00B,” an
25   individual; APPHAVEN, an unincorporated
26   association; RAJESHWAR GHODERAO,
     an individual; and DOES 1-20,
27
                            Defendants.
28
                                                   -1-
                                                                                          STIPULATION
                                                                                Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 114 Filed 03/10/20 Page 2 of 6



 1          Pursuant to Civil Local Rules 6-2 and 7-12, it is hereby stipulated between and among
 2   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt, Matthew Johnson, Alen Hundur,
 3   IT Haven Inc., HLP Tech LLC, and Global++ (collectively, “Defendants”), by their respective
 4   counsel, as follows:
 5          1.           On February 7, 2020, Niantic filed its Amended Complaint for damages and
 6   injunctive relief. See Dkt. 101.
 7          2.           On February 28, 2020, Defendants filed their Partial Motion to Dismiss Niantic,
 8   Inc.’s First Amended Complaint (the “Motion”). See Dkt. 106.
 9          3.           The current deadline for Niantic to file an opposition to the Motion is
10   March 13, 2020. See L.R. 7-3(a). The current deadline for Defendants to file a reply in support of
11   the Motion is March 20, 2020. See L.R. 7-3(c). A hearing on the Motion is currently scheduled
12   for April 8, 2020.
13          4.           The parties are scheduled for an Early Neutral Evaluation (“ENE”) session on
14   March 12, 2020, which may narrow the issues in the case if not resolve it entirely. On March 5,
15   2020, in preparation for the ENE session, the parties submitted their respective ENE statements.
16          5.           On March 6, 2020, in order to allow the parties to focus on preparations for the
17   ENE session, the parties agreed to stipulate to an extension of the deadline for Niantic to file an
18   opposition to the Motion from March 13, 2020 to and including March 26, 2020. The parties also
19   agreed to stipulate to an extension of the deadline for Defendants to file a reply in support of the
20   Motion from March 20, 2020 to and including April 9, 2020.
21          6.           The parties also respectfully request that the Court reschedule the date of the
22   hearing on the Motion from April 8, 2020 to April 15, 2020, or any other subsequent date that is
23   convenient for the Court.
24          7.           Pursuant to Local Rule 6-2(a)(2), the following is a list of “all previous time
25   modifications in the case, whether by stipulation or Court order.”
26                  a.        On July 11, 2019, the August 1, 2019 hearing on Niantic’s motion for
27          preliminary injunctive relief was vacated. See Dkts. 15, 20; see also Dkts. 17, 19.
28
                                                       -2-
                                                                                               STIPULATION
                                                                                     Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 114 Filed 03/10/20 Page 3 of 6



 1             b.      On July 11, 2019, the Initial Case Management conference was
 2      rescheduled from September 12, 2019 to September 30, 2019. See Dkts. 9, 23.
 3             c.      On July 12, 2019, the parties stipulated to an extension of time, to and
 4      including July 17, 2019, for defendants to respond to Niantic’s Complaint. See Dkt. 24.
 5             d.      On July 18, 2019, the hearing on Niantic’s motion for preliminary
 6      injunctive relief was continued until August 8, 2019. See Dkt. 28.
 7             e.      On July 19, 2019, the hearing on Niantic’s motion for preliminary
 8      injunctive relief and defendants’ motion to dismiss was rescheduled from August 22, 2019
 9      to September 4, 2019. See Dkts. 26, 30. At that time, the Court also ordered defendants to
10      file an opposition to Niantic’s motion for preliminary injunctive relief by July 31, 2019
11      and ordered Niantic to file a reply in support of its motion for preliminary injunctive relief
12      by August 7, 2019. See Dkts. 30, 7.
13             f.      On August 2, 2019, the parties stipulated to an extension of time, to and
14      including August 14, 2019, for Niantic to file its reply in support of its motion for
15      preliminary injunctive relief. See Dkts. 34, 36.
16             g.      On August 7, 2019, the hearing on Niantic’s motion for preliminary
17      injunctive relief and defendants’ motion to dismiss was rescheduled from August 22, 2019
18      to September 11, 2019. See Dkt. 37.
19             h.      On October 10, 2019, the parties stipulated to an extension of time, to and
20      including October 24, 2019, for defendants to respond to Niantic’s Complaint.
21      See Dkt. 61.
22             i.      On October 25, 2019, the hearing on defendants’ motion to lift the
23      preliminary injunction was rescheduled from December 4, 2019 to December 18, 2019.
24      See Dkts. 63, 65.
25             j.      On November 5, 2019, pursuant to the parties’ stipulation, the Court
26      extended the deadline for Niantic to file an opposition to defendants’ motion to lift the
27      preliminary injunction from November 7, 2019 to and including November 19, 2019 and
28      extended the deadline for defendants to file a reply in support of their motion to lift the
                                                 -3-
                                                                                         STIPULATION
                                                                               Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 114 Filed 03/10/20 Page 4 of 6



 1          preliminary injunction from November 14, 2019 to and including December 4, 2019. See
 2          Dkt. 68. At that time, the Court also rescheduled the hearing date on defendants’ motion
 3          to lift the preliminary injunction from December 4, 2019 to January 29, 2020. See id.
 4                  k.     On November 18, 2019, the Court rescheduled the hearing on Niantic’s
 5          combined motion to dismiss and motion to strike from January 22, 2020 to January 29,
 6          2020. See Dkts. 69, 70.
 7                  l.     On November 27, 2019, pursuant to the parties’ stipulation, the Court
 8          extended the ENE deadline to February 6, 2020. See Dkt. 76.
 9                  m.     On December 4, 2019, pursuant to the parties’ stipulation, the Court
10          extended the deadline for defendants to respond to Niantic’s combined motion to dismiss
11          and motion to strike to December 30, 2019. See Dkt. 77.
12                  n.     On January 21, 2020, the Court vacated the hearing on defendants’ motion
13          to lift the preliminary injunction. See Dkt. 82.
14                  o.     On January 29, 2020, the Court extended the ENE deadline to February 14,
15          2020 and vacated the case management conference that was previously scheduled for
16          February 4, 2020. See Dkt. 90.
17                  p.     On February 6, 2020, pursuant to the parties’ stipulation, the Court
18          extended the ENE deadline to March 12, 2020. See Dkt. 97.
19                  q.     On February 7, 2020, the Court granted the parties’ joint proposed
20          scheduling order setting deadlines for Niantic to file a stipulation to file the Amended
21          Complaint by February 7, 2020, for defendants to respond to the Amended Complaint by
22          February 28, 2020, and for defendants to file a motion to compel arbitration by March 13,
23          2020. See Dkts. 99, 100.
24          NOW THEREFORE, good cause having been shown, the parties respectfully request an
25   order extending the deadline for Niantic to file an opposition to the Motion to and including
26   March 26, 2020, extending the deadline for Defendants to file a reply to and including
27   April 9, 2020, and rescheduling the date of the hearing on the Motion to April 15, 2020, or any
28   other subsequent date that is convenient for the Court. April 29, 2020.
                                                     -4-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 114 Filed 03/10/20 Page 5 of 6



 1

 2   DATED: March 9, 2020                   PERKINS COIE LLP
 3
                                            By: s/Ryan Spear
 4                                              Ryan Spear
 5                                          Attorneys for Plaintiff Niantic, Inc.
 6
     DATED: March 9, 2020                   POLSINELLI LLP
 7

 8                                          By: s/Fabio E. Marino
                                                Fabio E. Marino
 9
                                            Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -5-
                                                                                 STIPULATION
                                                                       Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 114 Filed 03/10/20 Page 6 of 6



 1          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2   concurrence to the filing of this document has been obtained from each signatory hereto.
 3

 4    DATED: March 9, 2020                              By: s/Ryan Spear
 5                                                         Ryan Spear
 6                                                      Attorney for Plaintiff Niantic, Inc.
 7

 8

 9          PURSUANT TO STIPULATION, IT IS SO ORDERED.

10

11

12           March 10, 2020
     Dated: ______________________                _________________________________
                                                  The Honorable Jon S. Tigar
13                                                United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -6-
                                                                                           STIPULATION
                                                                                 Case No. 19-cv-03425-JST
